Citation Nr: 0011039	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right ankle injury.
 
2.  Entitlement to service connection for a right knee 
disability as being proximately due to or the result of a 
service-connected disability.
 
3.  Entitlement to service connection for a right hip 
disability as being proximately due to or the result of a 
service-connected disability.
 
4.  Entitlement to service connection for a low back 
disability as being proximately due to or the result of a 
service-connected disability.
 
5.  Entitlement to service connection for a left lower 
extremity disability as being proximately due to or the 
result of a service-connected disability.
 
6.  Entitlement to service connection for bilateral varicose 
vein disability as being proximately due to or the result of 
a service-connected disability.
 
7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

The veteran's claims were remanded by the Board for further 
development in April 1996.  By rating action in April 1998 
the RO granted the veteran a 30 percent evaluation for 
residuals of a right ankle injury.  The 30 percent evaluation 
was made effective from May 1992, the date service connection 
was effectively granted for this disability.



REMAND

In March 1999 the veteran requested 60 days to submit further 
evidence in support of her claims.  The additional 
correspondence and evidence was received by the RO prior to 
certification of the veteran's claims to the Board in 
September 1999.  The additional evidence included information 
on reflex sympathetic dystrophy.  An October 1995 private 
medical report of record contains an impression of probable 
reflex sympathetic dystrophy of the right leg.  It is not 
apparent that the RO considered the newly submitted evidence, 
as there is no supplemental statement of the case following 
receipt of that evidence and certification of the veteran's 
appeal to the Board.  In an October 1999 informal hearing 
presentation the veteran's service representative pointed out 
that the veteran had submitted additional evidence without a 
waiver of review by the RO.  The veteran's representative 
declined to waive RO jurisdictional review.  Accordingly, due 
process requires that the RO consider this evidence in 
evaluating the veteran's claims prior to review by the Board.

The Board notes that the veteran has not had an orthopedic 
examination of her service-connected right ankle disability 
for almost four years.  A current VA examination of this 
disability would be helpful to determine the current nature 
and severity of the veteran's residuals of a right ankle 
injury.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or examined 
her since October 1996 for her claimed 
disabilities.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  All records 
obtained should be associated with the 
veteran's claims file.

2.  The veteran should be scheduled for an 
examination by a VA orthopedist.  The 
claims file should be provided to the 
examiner prior to examination and the 
examiner should make a thorough review of 
the veteran's medical history.  The 
examiner should describe the nature and 
extent of the veteran's service-connected 
right ankle disability.  The examiner 
should express an opinion as to whether the 
veteran experiences any functional loss of 
her right ankle due to pain as a result of 
her service-connected residuals of a right 
ankle injury.  The examiner should 
specifically indicate the range of motion 
performed, including with pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should also 
determine what, if any, disability the 
veteran has of the right knee, right hip, 
low back and left lower extremity.  The 
examiner should express an opinion as to 
whether any such disabilities found are due 
to, or aggravated, by the veteran's 
service-connected residuals of a right 
ankle injury.

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  In readjudicating the 
claim for an evaluation in excess of 30 
percent for residuals of a right ankle 
injury the RO should consider whether the 
veteran should be assigned staged ratings.  
See Fenderson v. West, 12 Vet. App 119 
(1999).  The RO should also consider 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

4.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.  
The supplemental statement of the case 
should describe all newly submitted 
evidence since the most recent SSOC in 
November 1998.  The veteran should then be 
provided an appropriate opportunity to 
respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until she is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



